Citation Nr: 1605607	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bronchitis

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mary Long, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel
INTRODUCTION

The appellant served in the Oklahoma National Guard from February 1993 to January 1998 active duty for training (ACDUTRA) from July 1994 to October 1994 and additional periods of ACDUTRA and inactive duty for training (INACDUTRA).  He is a Veteran by virtue of having established service connection for hearing loss and tinnitus.  This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2012 and May 2013 rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The July 2012 rating decision, in pertinent part, denied service connection for chronic bronchitis and the May 2013 rating decision, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective July 8, 2011.  In December 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In January 2016 the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if action on his part is required.


REMAND

The Veteran claims that he has bronchitis that had its onset in service, and has persisted since. 

Testimony at the December 2015 hearing suggests that pertinent records of postservice treatment the Veteran received for bronchitis may be outstanding.  Records of his treatment from 2005 to the present were received, and are in the record; but records of treatment prior to 2005 appear to be outstanding.  The Veteran has reported that he received treatment at the Oklahoma Department of Corrections between 2001 and 2005; but his Veteran's attorney noted that records of any such treatment are no longer available.  And at the December 2015 hearing, the Veteran testified he had periods of homelessness, and did not receive any treatment for extensive periods of time.  Nonetheless, that does not account for all perteinent postservice evaluations and treatment, and some apparently outstanding records may be available.  Records of treatment at the Chickasaw Nation Medical Center and at Pauls Valley General Hospital from September 2005 to the present are in the record; while the Veteran submitted an authorization for VA to secure records from these facilities for the period from June 1993 to September 2005, those records are not in the record (and do not appear to have been sought).  Records of pre-September 2005 treatment for respiratory complaints would tend to support that there was a continuity of related complaints and treatment, and must be sought.

On September 2011 VA examination, mild chronic obstructive pulmonary disease (COPD) was diagnosed.  The examiner noted that the Veteran's service treatment records (STRs) show he complained of a cough, had a history of bronchitis, and used an inhaler.  The examiner opined that the currently diagnosed mild COPD is at least as likely as not related to treatment of bronchitis with an inhaler (in service), because "COPD can [emphasis added] present as recurrent bronchitis and typical treatment of COPD is an inhaler."  That opinion is inadequate for adjudication purposes it is offered in speculative terms.  Another examination to secure an adequate medical opinion in the matter is necessary. 

At the December 2015 Board hearing, the Veteran reported that his hearing loss has increased in severity since his last VA examination to assess it in April 2013.  In light of the allegation of worsening and the lengthy intervening period, a contemporaneous examination to ascertain the current severity of the disability is necessary. 

The case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for respiratory problems from October 1994 to 2001, and to provide the releases necessary for VA to secure the records of any such private evaluations and/or treatment.  [If he did not receive any additional private (non-VA) evaluations or treatment, he should so indicate.]  The AOJ should secure for the record complete clinical records from all providers identified.  

The AOJ should specifically secure for the record complete clinical records of the Veteran's evaluations and treatment at the Chickasaw Nation Medical Center and Pauls Valley General Hospital for the period between from June 1993 to September 2005 (if updated releases are needed, the Veteran must provide them).  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. After the above development is completed, the AOJ should arrange the Veteran to be examined by an appropriate physician to assess his bronchitis.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide an opinions that identifies the likely etiology of the Veteran's bronchitis, and specifically whether it is at least as likely as not (a 50% or better probability) that such disease began in (or is otherwise related to) the Veteran's military service, to include as the complaints and treatment noted on ACDUTRA?  The examiner must explain the rationale for all opinions. 

3. The AOJ should also arrange for an audiological evaluation of the Veteran (with audiometric studies) to ascertain the current severity of his bilateral hearing loss.  The record (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should report/certify the findings authorized audiometry, to specifically include comment regarding the expected impact the hearing loss found would have on everyday activity and occupational functioning.  The examiner must include rationale with all opinions.

4. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

